United States Court of Appeals
                     For the First Circuit


No. 18-1998

                         BRIDGET PARKER,

                      Plaintiff, Appellant,

                               v.

                      SCOTT LANDRY, et al.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Selya, Circuit Judges.


     Ezra A. R. Willey and Willey Law Offices on brief for
appellant.
     Aaron M. Frey, Attorney General of Maine, James E. Fortin and
Christopher C. Taub, Assistant Attorneys General, on brief for
appellees.


                         August 20, 2019
              SELYA, Circuit Judge.                The district court dismissed a

complaint filed by plaintiff-appellant Bridget Parker against (as

relevant here) three Maine prison officials, determining that the

complaint did not state a plausible claim.                      The plaintiff sought

leave to amend, but the district court denied her motion.                           The

court ruled that the proposed amended complaint was futile because

it   failed    to    state       any    plausible      claims    against   the     three

officials. The plaintiff appeals. Concluding that the court below

appropriately        evaluated         the    proposed    amended      complaint    and

appropriately denied leave to amend, we affirm.

                                               I

              We rehearse the relevant facts as set out in the proposed

amended   complaint,            assuming     them    to   be    true   unless    merely

conclusory.        See D'Agostino v. ev3, Inc., 845 F.3d 1, 3 (1st Cir.

2016).        At    the    times       material      hereto,     the   plaintiff     was

incarcerated       at     the    Southern     Maine    Reentry    Center   (SMRC),    a

minimum-security facility operated under the aegis of the Maine

Correctional Center (MCC) and the Maine State Prison (MSP) by the

Maine Department of Corrections (DOC).                     On occasion, the SMRC

allows inmates to participate in outside work-study programs.

              While in custody, the plaintiff experienced several

instances of unwanted sexual contact with a correctional officer,

Joshua Dall-Leighton.             Shortly after the plaintiff's arrival at

the SMRC in September of 2014, she became the target of sexualized


                                             - 2 -
comments from Dall-Leighton, who was tasked with driving her to

and from her employment and educational courses.             Dall-Leighton

also used his position of authority and his physical control over

the plaintiff to initiate multiple sexual encounters with her,

beginning in December of 2015.       Notwithstanding the plaintiff's

repeated attempts to end their carnal encounters, Dall-Leighton

persisted in initiating them.

            The plaintiff felt unable to reject Dall-Leighton's

sexual advances due to both fear of adverse consequences and the

power dynamic inherent in the situation. She nonetheless disclosed

his misconduct to another correctional officer, Renee Shanks.         The

latter tried to help the plaintiff limit her interactions with

Dall-Leighton but did not report his misconduct to her superiors.

In conversations with the plaintiff, Shanks appeared sympathetic

to Dall-Leighton, distinguishing him from another correctional

officer who reportedly had been fired for "preying" on female

inmates at the SMRC.

            Around   March   of   2016,    the   plaintiff    deliberately

violated the SMRC's alcohol policy to secure a transfer to a

different prison facility (where she would not have any contact

with Dall-Leighton).    In the new facility, the plaintiff told her

story to a fellow inmate, who reported the abuse.             This report

triggered    an   investigation   and     resulted   in   Dall-Leighton's

indictment and dismissal.


                                  - 3 -
           On June 14, 2017, the plaintiff repaired to the United

States District Court for the District of Maine and sued the warden

of the MCC (Scott Landry), a former warden of the MSP (Randall

Liberty), and the former commissioner of the DOC (Dr. Joseph

Fitzpatrick), whom we shall collectively call "the defendants."1

With respect to the defendants, the complaint alleged federal

constitutional     violations,     a   civil      rights     conspiracy,     and

supplementary state-law claims.

           The    defendants    answered   the    complaint    and   moved    to

dismiss. See Fed. R. Civ. P. 12(b)(6). The district court treated

the motion as a motion for judgment on the pleadings.             See Fed. R.

Civ. P. 12(c); see also Aponte-Torres v. Univ. of P.R., 445 F.3d

50, 54 (1st Cir. 2006) ("Because the defendants previously had

answered the amended complaint, the district court appropriately

treated   their   motion   to   dismiss    as    one   for   judgment   on   the

pleadings.").     The court proceeded to grant the motion concluding

that the plaintiff had not alleged facts sufficient to state any

plausible claims against the defendants.               See Parker v. Dall-

Leighton, No. 2:17-CV-216, 2017 WL 6210892, at *7 (D. Me. Dec. 8,

2017).


     1 The plaintiff's suit also named Dall-Leighton, Shanks, and
the State of Maine. She had varying degrees of success against
these defendants, ultimately securing a default judgment against
Dall-Leighton, settling with Shanks, and losing against the State
of Maine on sovereign immunity grounds. Since the details of these
forays are not material here, we make no further mention of them.


                                   - 4 -
            The plaintiff moved for reconsideration and for leave to

amend.    At the district court's request, she tendered a proposed

amended complaint in which she purposed to fill the gaps that had

doomed her original complaint.         The district court denied both

motions, holding in an unpublished order that allowing the motion

to amend would be futile because the proposed amended complaint

failed to state any plausible claims for relief.             After some

further   proceedings,   not   pertinent   here,   the   district   court

entered a final judgment in favor of the defendants.        This timely

appeal followed.

                                  II

            We review the district court's disposition of a motion

to amend a complaint for abuse of discretion.       See Hatch v. Dep't

for Children, Youth & Their Families, 274 F.3d 12, 19 (1st Cir.

2001).    In most cases — the exceptions are not relevant here — we

gauge the court's use of its discretion in keeping with Federal

Rule of Civil Procedure 15(a)(2), which directs that leave to amend

a complaint "shall be freely given when justice so requires."

Consequently, we will affirm the denial of a motion to amend "so

long as the record evinces an arguably adequate basis for the

court's decision (e.g., futility, bad faith, undue delay, or a

dilatory motive on the movant's part)."       Hatch, 274 F.3d at 19.

            In the case at hand, the district court denied leave to

amend on the basis of futility.          When — as in this case — a


                                 - 5 -
plaintiff seeks to amend her complaint prior to the commencement

or completion of discovery, we view futility through the lens of

Federal Rule of Civil Procedure 12(b)(6).          See Privitera v. Curran

(In re Curran), 855 F.3d 19, 28 (1st Cir. 2017).                So viewed, a

proposed amendment is futile if it fails to "state a claim to

relief that is plausible on its face." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).       This is essentially a legal question,

which engenders de novo review.         See D'Agostino, 845 F.3d at 6;

see also Torres-Rivera v. O'Neill-Cancel, 524 F.3d 331, 336 (1st

Cir. 2008) (explaining that a material error of law is a per se

abuse of discretion).

           It is common ground that a complaint must contain a

"short and plain statement of the claim showing that the pleader

is entitled to relief."       Fed. R. Civ. P. 8(a)(2).         Although there

is no need to spell out endless details, the complaint must do

more than merely parrot the contours of a cause of action.                 See

Twombly, 550 U.S. at 555; A.G. ex rel. Maddox v. Elsevier, Inc.,

732 F.3d 77, 80 (1st Cir. 2013).             Determining whether a claim

crosses the plausibility threshold is "a context-specific task

that   requires   the   reviewing    court    to   draw   on    its   judicial

experience and common sense."        Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009).    Plausibility is not equivalent to probability but it

nevertheless    demands   a   showing   that    is   "more     than   a   sheer

possibility."     Id. at 678.


                                    - 6 -
           In   assaying    plausibility,     we    engage    in    a   two-step

pavane.   See García-Catalán v. United States, 734 F.3d 100, 103

(1st Cir. 2013); Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49,

53 (1st Cir. 2013).        First, we separate facts from conclusory

allegations.    See Iqbal, 556 U.S. at 679.           Second, we determine

whether   the   factual    allegations     that    remain    give   rise       to   a

plausible claim for relief.        See Morales-Cruz v. Univ. of P.R.,

676 F.3d 220, 224 (1st Cir. 2012).           This second step entails a

decision as to whether the claim as stated admits of a "reasonable

inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678.       The allegations cannot be "too meager,

vague, or conclusory to remove the possibility of relief from the

realm of mere conjecture."       SEC v. Tambone, 597 F.3d 436, 442 (1st

Cir. 2010) (en banc).

           In   this   appeal,    the    plaintiff    challenges        only    the

district court's refusal to grant leave to amend so that she might

pursue her federal claims.2       We limit our discussion accordingly.

           We begin with the plaintiff's flagship claims, which

hinge on the question of whether the proposed amended complaint

plausibly states section 1983 claims for supervisory liability

against any or all of the defendants.              Section 1983 "affords a


     2For the sake of completeness, we note that certain rulings
of the district court had the effect of precluding the plaintiff
from pursuing her supplementary state-law claims. Those rulings
are not challenged on appeal.


                                   - 7 -
private right of action in favor of persons whose federally assured

rights are abridged by state actors."             Kando v. R.I. State Bd. of

Elections, 880 F.3d 53, 58 (1st Cir. 2018).            Here, the defendants,

though sued in their individual capacities,3 were acting under

color of state law.           Our inquiry, then, focuses on whether the

plaintiff has sufficiently shown, at the pleading stage, that their

acts       and   omissions   gave   rise   to   plausible   rights-abridgement

claims.

                 A supervisory liability claim under section 1983 has two

elements:         the plaintiff must plausibly allege that "one of the

supervisor's subordinates abridged the plaintiff's constitutional

rights" and then forge an affirmative link between the abridgement

and some action or inaction on the supervisor's part.               Guadalupe-

Báez v. Pesquera, 819 F.3d 509, 514 (1st Cir. 2016); see Grajales

v. P.R. Ports Auth., 682 F.3d 40, 47 (1st Cir. 2012); Pineda v.

Toomey, 533 F.3d 50, 54 (1st Cir. 2008).             Such culpable action or

inaction may comprise, say, a showing of behavior that constitutes

"supervisory        encouragement,    condonation     or    acquiescence[,]   or

gross negligence . . . amounting to deliberate indifference."




       3
      The defendants originally were sued in both their individual
and their official capacities, but the district court made short
shrift of the official-capacity claims.      See Parker, 2017 WL
6210892, at *7 n.9 (citing Will v. Mich. Dep't of State Police,
491 U.S. 58, 71 (1998)). The plaintiff has not challenged this
ruling.


                                       - 8 -
Grajales, 682 F.3d at 47 (alteration in original) (quoting Welch

v. Ciampa, 542 F.3d 927, 937 (1st Cir. 2008)).

             The concept of supervisory liability is separate and

distinct from concepts such as vicarious liability and respondeat

superior.        See Guadalupe-Báez, 819 F.3d at 515.            Although a

supervisor       need   not   personally   engage   in   the   subordinate's

misconduct in order to be held liable, his own acts or omissions

must work a constitutional violation.           See Iqbal, 556 U.S. at 676.

Facts showing no more than a supervisor's mere negligence vis-á-

vis his subordinate's misconduct are not enough to make out a claim

of supervisory liability.          See Guadalupe-Báez, 819 F.3d at 515.

At a minimum, the plaintiff must allege facts showing that the

supervisor's conduct sank to the level of deliberate indifference.

See id.   We train the lens of our inquiry there.

             A    showing     of   deliberate    indifference    has   three

components:      "the plaintiff must show '(1) that the officials had

knowledge of facts, from which (2) the official[s] can draw the

inference (3) that a substantial risk of serious harm exists.'"

Id. (alteration in original) (quoting Ramírez-Lluveras v. Rivera-

Merced, 759 F.3d 10, 20 (1st Cir. 2014)). And even if the complaint

contains facts plausibly showing deliberate indifference, the

plaintiff must also allege facts giving rise to a causal nexus

between the supervisor's acts or omissions and the subordinate's

misconduct.       See id.     In other words, a supervisor's deliberate


                                     - 9 -
indifference   must       lead   in   a     straight   line    to    the   putative

constitutional violation.         See id.

           Here, the proposed amended complaint does not identify

any affirmative acts by any of the defendants that might arguably

constitute deliberate indifference.               Even in the absence of such

facts, though, a plaintiff sometimes can identify a causal nexus

by   juxtaposing    the    supervisor's         omissions   alongside      a   "known

history of widespread abuse sufficient to alert a supervisor to

ongoing violations."         Maldonado-Denis v. Castillo-Rodriguez, 23

F.3d 576, 582 (1st Cir. 1994).             But such omissions, if paired only

with   "isolated     instances"       of    a    subordinate's      constitutional

violations, will not clear the causation bar.                 Id.

           In addition to deliberate indifference and causation,

the plaintiff must allege facts showing that the supervisor was on

notice of the subordinate's misconduct.                See Guadalupe-Báez, 819

F.3d at 515.       Such notice may be either actual or constructive.

See id.

           We measure the proposed amended complaint against these

benchmarks.    As to deliberate indifference, the proposed amended

complaint alleges the following:                that prior to Dall-Leighton's

sexual misconduct coming to light, two other Maine correctional

officers were investigated for sexual assault of female inmates,

resulting in the firing of one and the resignation of the other;

that Dall-Leighton was close friends with one of those correctional


                                      - 10 -
officers (Bret Butterfield) and was suspended (for reasons not

stated) during the investigation of Butterfield; that a local

sheriff told a newspaper about his intention to hold a press

conference     to   discuss    indictments      of   former    and    current

correctional officers, none of whom were identified; and that a

DOC official (not a party to this case) described Dall-Leighton as

"the Teflon Kid" because "everyone knew he was up to something,

but no one could pin anything on him." Scrutinizing these tidbits,

we   agree   with   the   district    court   that   the   proposed   amended

complaint failed to set forth facts sufficient to make a plausible

showing of deliberate indifference on the part of any of the

defendants.

             In this respect, the most obvious flaw in the proposed

amended complaint is the absence of anything that would support an

inference of notice.          When — as in this case — there is no

allegation of actual notice, the primary means by which a plaintiff

can show that officials had knowledge of facts from which they

could infer a substantial risk of serious harm is to allege

(plausibly) that the officials were aware of previous and relevant

misconduct by the subordinate in question.           See, e.g., Saldivar v.

Racine, 818 F.3d 14, 18-20 (1st Cir. 2016).                To this end, the

plaintiff has proffered little more than the "Teflon Kid" comment

and Dall-Leighton's tenuous connection to Butterfield.                This is

simply too thin a showing.       In order for a subordinate's earlier


                                     - 11 -
conduct to put officials on notice of a substantial risk of serious

harm, there must be some fact or facts that, whether viewed singly

or in combination, plausibly signal a likelihood that particular

misconduct may occur.     See id. at 19; Ramírez-Lluveras, 759 F.3d

21-22.   An isolated incident that concerns arguably relevant

misconduct, without more, typically will not be enough to ground

a reasonable inference that a substantial risk of serious harm was

in prospect.   See Landrigan v. City of Warwick, 628 F.2d 736, 747

(1st Cir. 1980); see also Estate of Bennett v. Wainwright, 548

F.3d 155, 160, 177 (1st Cir. 2008).

          In concluding that the plaintiff's proposed amended

complaint falls short of the "notice" benchmark, we do not write

on a pristine page.       Our decision in Saldivar is instructive.

There, we held that a supervisory liability claim against a police

chief was too weak to cross the plausibility threshold.          See

Saldivar, 818 F.3d at 20. Despite a subordinate officer's "lengthy

record of [disciplinary] violations," those violations did not

indicate "any propensity for violence or for any other sufficiently

related conduct."   Id. at 19.    Those violations, such as a lapsed

gun license, did not plausibly show that the police chief was

deliberately indifferent to the risk that the officer would rape

a civilian at gunpoint.    See id.

          In a similar vein, the Fifth Circuit held that prison

officials' knowledge, without specific details, of an officer's


                                 - 12 -
prior arrest for sexual contact with a minor was insufficient to

put them on notice of the risk that the officer would sexually

assault an inmate.    See Rivera v. Bonner, 691 F. App'x 234, 239-

40 (5th Cir. 2017).    The officials, therefore, could not be said

to be deliberately indifferent to that risk.          See id.

           The case at hand is governed by substantially the same

principles.   The plaintiff's factual allegations fail plausibly to

show that the defendants had knowledge sufficient to ground a

reasonable inference that Dall-Leighton presented a substantial

risk of serious harm to female inmates.            The vague "Teflon Kid"

comment does not plausibly forecast Dall-Leighton's proclivity to

be a sexual predator.        And the ambiguous suggestion that Dall-

Leighton might be "up to something," without further elaboration,

is of little consequence.       To hold that such a comment places a

prison official on constructive notice that sexual predation is in

the offing would require a leap of logic that we are not prepared

to make.

           The   plaintiff   points   out   that    the   proposed   amended

complaint alleges another fact:       that Dall-Leighton was suspended

during the DOC's investigation of Butterfield.             This allegation

does not advance the plaintiff's cause.             The proposed amended

complaint contains no facts warranting a reasonable inference that

Dall-Leighton's suspension was predicated in any way, shape, or

form on his own sexual misconduct.        For aught that appears, Dall-


                                 - 13 -
Leighton may have been suspended only because he was friendly with

Butterfield and, as a result, the DOC wished to wall him off from

the Butterfield investigation.

               The bottom line is that the scanty factual allegations

limned   in     the   proposed    amended   complaint   do   not    make    out   a

plausible showing of deliberate indifference and, thus, do not

carry    the    plaintiff's      supervisory   liability     claims      over   the

plausibility threshold.            In the last analysis, the complaint

contains no facts sufficient to support a plausible inference that

any of the defendants had reason to believe that Dall-Leighton

presented a substantial risk of serious harm to female inmates.

See Elsevier, 732 F.3d at 81.         Where, as here, a complaint reveals

random puffs of smoke but nothing resembling real signs of fire,

the plausibility standard is not satisfied.

               We iron out one wrinkle.         Even in the absence of a

showing that officials knew of a substantial risk of serious harm

at the hands of a particular subordinate, a plaintiff still may,

in rare circumstances, make a plausible showing of deliberate

indifference by alleging facts that indicate "a known history of

widespread abuse sufficient to alert a supervisor to ongoing

violations," from which officials could infer a substantial risk

of   serious     harm.     Guadalupe-Báez,     819   F.3d    at    515   (quoting

Maldonado-Denis, 23 F.3d at 582).           In Guadalupe-Báez, for example,

the plaintiff was shot by an unidentified police officer and sued


                                     - 14 -
the superintendent of the Puerto Rico Police Department (PRPD)

under a theory of supervisory liability.                 See id. at 513.      We gave

weight     to    a    comprehensive      2011   report    by   the   United   States

Department of Justice (DOJ), which concluded that "PRPD officers

had engage[d] in a pattern and practice of excessive force."                        Id.

at   512    (alteration          in   original)   (internal      quotation     marks

omitted).        Relying on the police chief's prior receipt of the DOJ

report,     we       concluded    that   the    plaintiff's     shooting      was    "a

predictable culmination of the systemic problems documented in the

Report."        Id. at 516-17.        The DOJ report, we held, allowed the

plaintiff to cross the plausibility threshold, "though not by

much."     Id. at 517.

                Although the plaintiff strives to invoke the Guadalupe-

Báez exception, this case is at a considerable remove.                              The

plaintiff's allegations fall well short of the pervasive and

systemic misconduct chronicled in the DOJ report, which formed the

basis for a reasonable inference of constructive knowledge by the

supervisor (the PRPD police chief).

                Aware of this distinction, the plaintiff posits that the

sheriff's statement concerning "some recent indictments involving

current and former corrections officers" forms the basis for a

reasonable inference that the defendants may have been aware of

other relevant indictments.              But the proposed amended complaint

provides no further information about any such indictments, and


                                         - 15 -
the plaintiff's attempt to connect the sheriff's statement to the

misconduct at issue here is woven entirely of gossamer strands of

speculation and surmise.     Consequently, we conclude that the

sheriff's statement to the press does not support a reasonable

inference of constructive notice on the defendants' part.

           This brings us to the plaintiff's remaining federal

claim:   that the defendants conspired to deprive her of rights and

privileges in violation of 42 U.S.C. § 1985(3).    "A civil rights

conspiracy as commonly defined is 'a combination of two or more

persons acting in concert to commit an unlawful act . . . the

principal element of which is an agreement between the parties to

inflict a wrong against or injury upon another.'"        Estate of

Bennett, 548 F.3d at 178 (quoting Earle v. Benoit, 850 F.2d 836,

844 (1st Cir. 1988)).    Accordingly, a section 1985(3) claim must

contain four elements:      "First, the plaintiff must allege a

conspiracy; second, [s]he must allege a conspiratorial purpose to

deprive the plaintiff of the equal protection of the laws; third,

[s]he must identify an overt act in furtherance of the conspiracy;

and finally, [s]he must show either injury to person or property,

or a deprivation of a constitutionally protected right."    Pérez-

Sánchez v. Pub. Bldg. Auth., 531 F.3d 104, 107 (1st Cir. 2008).

           Once again, the plaintiff trips over the plausibility

requirement.   Pleading a section 1985(3) conspiracy "requires at

least minimum factual support of the existence of a conspiracy."


                              - 16 -
Francis-Sobel v. Univ. of Me., 597 F.2d 15, 17 (1st Cir. 1979);

see Slotnick v. Garfinkle, 632 F.2d 163, 165-66 (1st Cir. 1980)

(per    curiam).     Thus,   a   plaintiff   seeking   to    allege   such   a

conspiracy must plausibly allege facts indicating an agreement

among the conspirators to deprive the plaintiff of her civil

rights.    See Earle, 850 F.2d at 843.       Without direct evidence of

such an agreement — and none exists here — the plaintiff must plead

plausible factual allegations sufficient to support a reasonable

inference that such an agreement was made.            See id.   A complaint

containing only vague and conclusory allegations of a conspiracy

fails to state a plausible claim under section 1985(3). Cf. Estate

of Bennett, 548 F.3d at 178 (affirming summary judgment when

plaintiff "presented no evidence, either direct or circumstantial

of an agreement among defendants from which a reasonable jury could

have inferred a conspiracy among them").         So it is here.

            In reaching this conclusion, we bear in mind that not

every    agreement   is   sufficient   to    ground    a    section   1985(3)

conspiracy:    the agreement must involve "some racial, or perhaps

otherwise class-based, invidiously discriminatory animus behind

the conspirators' action."       Griffin v. Breckenridge, 403 U.S. 88,

102 (1971).   Thus, the plaintiff needed to allege facts that would

permit us plausibly to infer an agreement among the defendants,

motivated by some discriminatory animus, to deprive the plaintiff

of her right to be free from sexual abuse while in custody.              See


                                   - 17 -
Pérez-Sánchez, 531 F.3d at 107.            Her proposed amended complaint is

devoid     of    facts    that   would    warrant   such   an    inference.   It

necessarily follows that the district court did not abuse its

discretion in deeming her proposed section 1985(3) claim futile.

See Aulson v. Blanchard, 83 F.3d 1, 7 (1st Cir. 1996).

                The plaintiff makes a last-ditch effort to salvage her

federal claims.          She suggests that she needs discovery in order to

obtain "internal materials" from state agencies that would support

her conclusory allegations and, thus, her federal claims were

prematurely dismissed.           This suggestion, though, puts the cart

before the horse:           the plausibility analysis takes into account

whether "'modest discovery may provide the missing link' that will

allow the appellant to go to trial on her claim."                García-Catalán,

734 F.3d at 105 (quoting Menard v. CSX Transp., Inc., 698 F.3d 40,

45 (1st Cir. 2012)).

                The assertion of a need for discovery does not trump the

plausibility requirement: a plaintiff must state a plausible claim

before she can invoke a right to discovery.                 In other words, a

plaintiff can open the door to discovery only if she first alleges

"enough fact[s] to raise a reasonable expectation that discovery

will reveal evidence" of actionable misconduct.                 Twombly, 550 U.S.

at 556.4


     4 The Twombly Court considered this question in the context
of an antitrust claim against a telephone service provider. See


                                         - 18 -
            As   we   already     have   explained,   the   proposed   amended

complaint does not pass this test.             It fails to set forth facts

plausibly    supporting     the    plaintiff's    charges    of   supervisory

liability and civil rights conspiracy. Nor does it set forth facts

sufficient to create a reasonable expectation that discovery would

be anything more than a shot in the dark.          Because there is nothing

in the proposed amended complaint that lifts the plaintiff's

supervisory liability and conspiracy claims beyond the realm of

speculation, we cannot "unlock the doors of discovery."                Iqbal,

556 U.S. at 678.

                                         III

            We add a coda.      The Supreme Court has made pellucid that

assault in prison is "not 'part of the penalty that criminal

offenders pay for their offenses against society,'" Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (quoting Rhodes v. Chapman, 452

U.S. 337, 347 (1981)), and we do not hesitate to condemn the

deviant behavior of the rogue officer who abused the plaintiff.

We find such abuse even more concerning where, as in this case,

the inmate alleges that she did all that she reasonably could be

expected to do:       she alerted a correctional officer — Shanks — to

the ongoing misconduct.            Here, however, the proposed amended



550 U.S. at   548-49. The Court determined that the plaintiffs had
not pleaded   facts sufficient to clear the "reasonable expectation"
hurdle and,   thus, had failed to "raise a right to relief above the
speculative   level." Id. at 555-56.


                                     - 19 -
complaint does not allege that Shanks shared the plaintiff's report

with any of her supervisors.    Nor has the plaintiff alleged that

the DOC lacked adequate reporting protocols or was otherwise

complicit in Shanks's failure to report what she was told up the

chain of command.

          Given the absence of any such allegations and the lack

of any factual averments that would plausibly support a claim of

willful blindness on the defendants' part, liability in this case

cannot be premised on Shanks's failure to spread the word.        We

caution, though, that no one should read our opinion as insulating

from liability correctional officials who fail to maintain a

meaningful and clearly communicated process for detecting sexual

abuse of inmates, as that would be inconsistent with our view of

the deliberate indifference standard.

                                 IV

          We need go no further.      Moral indignation alone is not

enough to permit a court either to hold prison officials liable

for every abuse that occurs within a correctional facility or to

authorize a plaintiff to embark on a fishing expedition.     Cf. id.

("It is not . . . every injury suffered by one prisoner at the

hands of another that translates into constitutional liability for

prison officials responsible for the victim's safety."). The facts

alleged in the plaintiff's proposed amended complaint are simply

too exiguous to make out plausible claims of either supervisory


                               - 20 -
liability or civil rights conspiracy against the defendants.5

Accordingly, we hold that the district court acted well within the

encincture of its discretion in rejecting as futile the plaintiff's

motion for leave to file her amended complaint.



Affirmed.




     5 Indeed, the district court noted that the plaintiff's
allegations seemed to "establish that corrections officials had
acted to investigate and address threats of inmate sexual abuse by
corrections officers." Parker, 2017 WL 6210892, at *6.


                              - 21 -